UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 0)* CHINA MING YANG WIND POWER GROUP LTD (Name of Issuer) American Depositary Receipt (ADR) (Title of Class of Securities) 16951C108 (CUSIP Number) Aida Samarzija 300 Connell Drive, Suite 5200, Berkeley Heights, NJ 07922 (732) 560-6219 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) þ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 16951C108 13G Page 2 of 5 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Blenheim Capital Management, L.L.C. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)þ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware, USA 5. SOLE VOTING POWER NUMBER OF SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY -0- EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON WITH 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1% TYPE OF REPORTING PERSON (see instructions) OO* *The reporting person is a limited liability company that is a commodity trading advisor currently registered as such with the CFTC, but which is exempt from registration as an investment advisor. CUSIP No. 16951C108 13G Page 3 of 5 Pages Item 1. (a) Name of Issuer China Ming Yang Wind Power Group Ltd (b) Address of Issuer’s Principal Executive Offices Jianye Road, Mingyang Industry Park, Natl Hi-tech Industrial Development Zone, Zhongshan, Guangdong, PRC F4 528437 Item 2. (a) Name of Person Filing Blenheim Capital Management, L.L.C. (b) Address of the Principal Office or, if none, residence 300 Connell Drive, Suite 5200, Berkeley Heights, NJ 07922 (c) Citizenship USA (Delaware) (d) Title of Class of Securities American Depositary Receipt (ADR) (e) CUSIP Number 16951C108 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). CUSIP No. 16951C108 13G Page4 of 5 Pages Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:6,153,907 (b) Percent of class:5.1% (c) Number of shares as to which the person has:6,153,907 (i) Sole power to vote or to direct the vote:6,153,907 (ii) Shared power to vote or to direct the vote:-0- (iii) Sole power to dispose or to direct the disposition of:6,153,907 (iv) Shared power to dispose or to direct the disposition of:-0- Instruction. For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following¨. Instruction. Dissolution of a group requires a response to this item. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Reporting Person trades on behalf of certain commodity pools for which investments include the purchase of the Issuer’s stock. However, no one fund for which the Reporting Person trades owns more than 5% of the Issuer’s stock. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 16951C108 13G Page 5 of 5 Pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February12, 2013 Date /s/ Joseph F. Esposito Signature Joseph F. Esposito, Managing Director Name/Title
